ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s arguments, filed 12/17/2021, have been fully considered. 
Applicants have amended independent claims 1 and 14, filed 12/17/2021, to include limitations indicated as allowable in the final action dated 06/29/2021 and cancelled corresponding dependent claim 3.
Applicant has also amended independent claim 15 to include limitations that the examiner indicated could be potentially allowable in the final action mailed 06/29/2021 and filed a request for After Final Consideration Program 2.0 on 12/17/2021.
The amended claim set filed 12/17/2021 will be entered. 
Claims 1-17 filed 12/17/2021 are the current claims hereby under examination. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings Objection – Withdrawn
Response to Arguments
Applicant’s arguments, see page 7, filed 12/17/2021, with respect to objection of the drawings have been fully considered and are persuasive. The applicant has submitted replacement drawing showing the required features of the claims previously omitted. The objection has been withdrawn. 
Claim Rejections - 35 USC § 103 – Withdrawn
Response to Arguments
Applicant’s arguments, see page 8, filed 12/17/2021, with respect to the rejections of claims 1-17 under 35 USC § 103 have been fully considered and are persuasive. The applicant has amended independent claims 1 and 14-15 to include limitations not taught or suggested by the prior art previously relied upon. The applicant has cancelled claim 3. The rejections of claims 1-17 under 35 USC § 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-2 and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 14, the prior art relied upon in previous rejections, along with the art discovered during search and consideration of the claims, fails to teach or suggest at least the limitations: “the curved deflection section and the curved steering section of the shaft are curved in mutually parallel planes, and the curved steering section has a length of 5-65 cm.”
Regarding Claim 15, the prior art relied upon in previous rejections, along with the art discovered during search and consideration of the claims, fails to teach or suggest at least the limitations: “wherein the curved deflection section is steered by exerting, outside of the patient, a normal force on a portion of the curved steering section or a more proximal portion of the guidewire, and wherein the normal force urges the curved steering section to rotate to a position accommodating to the exerted force, thereby exerting a torque causing the guidewire to rotate so that the deflection section is rotated to a position oriented in a direction determined by the orientation in which the deflection section is curved relative to the direction in which the curved steering section of the shaft portion of the guidewire is curved.”

The closest prior art also includes Marsman (US 20090209943 A1) who teaches a curved catheter in the untensioned state, but fails to teach that the curved deflection section is steered by exerting, outside of the patient, a normal force on a portion of the curved steering section or a more proximal portion of the guidewire and that this force exerts a torque causing the guidewire to rotate so that the deflection section is rotated to a position based on the orientation of the curved steering section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER H CONNOR/Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791